 1   ROBERT W. LYONS (45548)
     LAW OFFICES OF ROBERT W. LYONS
 2   295 West Winton Avenue
     Hayward, California 94544
 3   Telephone (510) 782-6161
     Facsimile (510) 782-3519
 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                                FRESNO
 9

10
     UNITED STATES OF AMERICA,                     ) Case No.: 1:18-CR-00105-LJO-SKO
11                                                 )
                    Plaintiff,                     ) STIPULATION AND ORDER TO CONTINUE
12                                                 ) SENTENCING HEARING
            vs.                                    )
13                                                 )
     PEDRO AYON RAMOS,                             )
14                                                 )
                    Defendant.                     )
15                                                 )
16
            The parties by and through their counsel of record, hereby stipulate to the following: The
17
     parties have jointly agreed that the current sentencing hearing date of Monday, December 16,
18
     2019 at 11:00 a.m. be continued to Monday, January 27, 2020 at 11:00 a.m. in order to allow
19
     enough time for the presentence interview and sentencing schedule that follows. Benjamine
20
     Roberts, U.S. Probation Officer has also been notified and agrees to the continuance of the
21
     sentencing hearing. The parties respectfully request a continuance of the sentencing hearing to
22
     January 27, 2020.
23

24
     Date: October 31, 2019                              ______/s/ __________________________
25                                                               Robert W. Lyons
                                                           Attorney for Pedro Ayon Ramos
26
     Date: October 31, 2019
27
                                                         ______/s/ _________________________
28
                                                                Vincenza Rabenn
                                                         Assistant United States Attorney



                   STIPULATION AND PROPOSED ORDER TO CONTINUE STATUS HEARING- 1
 1   No further continuances.
 2

 3   IT IS SO ORDERED.
 4
        Dated:   November 6, 2019                   /s/ Lawrence J. O’Neill _____
 5                                          UNITED STATES CHIEF DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                  STIPULATION AND PROPOSED ORDER TO CONTINUE STATUS HEARING- 2
